Citation Nr: 1500230	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a disability manifested by elevated liver enzymes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 2004 to February 2005.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Augusta, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  The case was certified to the Board by the Indianapolis, Indiana RO.

The Augusta RO classified the appellant's claim as for entitlement to service connection for exertional heat stroke resulting in elevated liver enzymes.  The appellant has since claimed entitlement to service connection for numerous other conditions as residuals of heat stroke; the Detroit, Michigan RO addressed those claims in rating decisions in  April 2011 and November 2011.  Because those claims for entitlement to service connection for residuals of heat stroke are not before the Board, the Board has clarified the issue on appeal. 

Review of the documents in the appellant's Virtual VA electronic claims file reveals no additional records relevant to the issue on appeal.  Review of the appellants Benefits Management System paperless claims processing system reveals written argument from the appellant's representative.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the appellant has had a disability manifested by elevated liver enzymes at any time during the pendency of the claim.  


CONCLUSION OF LAW

A disability manifested by elevated liver enzymes was not incurred in or aggravated by active military service.  38 U.S.C.A. §§  101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated May 2008 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.  

The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment and personnel records, private treatment records, and the VA examination report.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Analysis
 
The appellant is claiming entitlement to service connection for a disability manifested by elevated liver enzymes that, he alleges, resulted from heat stroke he suffered in service.  
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  

"Active military service" is defined in VA laws and regulations as including any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The appellant's service treatment records establish that he experienced heat stroke in August 2004 and laboratory studies were significant for elevated liver enzymes thereafter.  A threshold question, then, is whether the appellant has suffered from a disability manifested by elevated liver enzymes at any point since he filed this claim in April 2008.  There is no competent evidence that he has.  A February 2007 note from the appellant's private treating physician mentions that the appellant had elevated liver enzymes.  That is the last time the finding appears in the record, more than a year before the appellant filed his claim.  

The appellant was afforded a VA examination in June 2008, two months after the appellant filed his claim, that included blood tests; the examiner included the results in her report and noted that they were "within normal range."  Based on this information, the examiner opined that the appellant's elevated liver enzymes in the past were "most likely due to acute Hepatic necrosis," at least as likely as not related to the heat stroke he suffered in service.  She then repeated that his liver enzymes were, as of the date of the exam, within normal range.  

As the June 2008 VA examiner explained the reasons for her conclusion that the appellant did not have a current disability manifested by elevated liver enzymes, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The appellant has not asserted that he continues to have a disability manifested by elevated liver enzymes and the competent medical evidence of record contains nothing to even suggest that he might.  The preponderance of the evidence thus reflects that the appellant has not had a disability manifested by elevated liver enzymes at any time during the pendency of the claim.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. §  5107(b).  

The appellant is advised that he may file a claim to reopen this issue if he can supply new and material evidence to indicate that he currently has a disability manifested by elevated liver enzymes.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. §  3.156(a) (2014).  The best evidence would be clinical evidence showing that he has a disability manifested by elevated liver enzymes, and that disability is related to service.



ORDER

Entitlement to service connection for a disability manifested by elevated liver enzymes is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


